McCLELLAN, C. J.
Mrs. Kennedy sued Jojies for trespass on lot No. 7, in a certain survey and plat, the property of the plaintiff, and for removing therefrom a certain house. There is no claim that the plaintiff owned the adjoining lot numbered 8, nor that any trespass was committed on or in respect of number 8. In point of fact, as shown by the evidence, lot 8 was owned by the defendant, and the larger portion of the house which dones removed was on this lot, only a small part, four feet, of a shed-room being on lot 7; and the removal by Jones was of the house so as that the whole of it stood upon lot 8. It seems that Mrs. Kennedy supposed that the house was situated wholly on lot 7, and upon this supposition, she had taken, and, at the time of the removal, was in possession of the entire building. It may well be that Mrs. Kennedy had upon this possession irrespective of the title, a cause of action against Jones in respect of the whole building; but she did not lay such cause of action in her complaint. Claiming only a trespass on.lot 7 and for a removal from that lot of a house, it seems clear to us, that she -was not entitled to recover for trespass against her possession of so much of the house as was on lot 8 and which was never removed from lot 7, or indeed from lot 8, for that matter; and *472our conclusion is that the circuit court erred in instructing the jury to award her damages.in respect of the disturbance of her possession of so much of the house as was on lot 8. She did not claim these damages in her complaint.
Reversed and remanded.